In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2537 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

KASH DESHAWN LEE, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                      Central District of Illinois. 
          No. 4:07‐cr‐40048 — James E. Shadid, Chief Judge. 
                     ____________________ 

     ARGUED FEBRUARY 20, 2018 — DECIDED JULY 30, 2018 
                 ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and BARRETT, 
Circuit Judges. 
    BARRETT, Circuit Judge. Kash Lee appeals the sentence he 
received when his supervised release was revoked. He faults 
the district court for not addressing what he now character‐
izes as his principal argument in mitigation: that a longer sen‐
tence  would  unjustifiably  subject  him  to  harsher  treatment 
than similarly situated defendants. But Lee did not make this 
2                                                            No. 17‐2537 

argument in the district court, so the district court had no ob‐
ligation to address it. Lee also complains that the district court 
failed to fill out a form stating the reasons for his sentence. It 
is  not  clear  that  a  district  court  has  an  obligation  to  fill  out 
such a form when revoking supervised release. Even if it does, 
however,  Lee  suffered  no  prejudice  from  the  district  court’s 
failure to complete this administrative task.  
                                     I. 
     Kash  Lee  was  sentenced  to  life  imprisonment  and  ten 
years of  supervised release for several drug‐trafficking  con‐
victions.  His  term  of  imprisonment  was  reduced  to  312 
months in prison in return for his substantial assistance to the 
government,  and  it  was  later  reduced  still  further—to  112 
months—because  of  a  retroactive  change  in  the  Sentencing 
Guidelines. After he was discharged from prison, he moved 
to  Iowa,  where  he  began  serving  his  term  of  supervised  re‐
lease. 
   But Lee did not adopt a law‐abiding lifestyle. He violated 
conditions  of  his  supervised  release  by  missing  numerous 
scheduled drug tests and meetings with his probation officer. 
And more seriously, he battered his girlfriend, Delisa Roland, 
by chasing her down a flight of stairs and repeatedly kicking 
her after she fell. Lee fled, but he was ultimately arrested. He 
then  called  several  friends  and  relatives  from  jail,  cajoling 
them to get Roland to change her story. Roland testified any‐
way,  and  the  district  court  found  that  Lee  had  violated  the 
conditions of his supervised release by battering her and by 
missing required appointments with his probation officer. 
    At sentencing, the government argued for three years’ im‐
prisonment, while Lee argued for no more than a year and a 
No. 17‐2537                                                             3 

day. He made several arguments in favor of the shorter sen‐
tence,  but  only  one  is  at  issue  in  this  appeal:  that  using  the 
federal revocation proceedings to punish him for the battery 
would be “the tail wagging the dog.” Lee pointed out that the 
battery was “a state court misdemeanor in Scott County,” and 
a misdemeanor “under Iowa law can’t get more than a year.” 
If  the  matter  were  “handled  in  the  state  court  system,”  Lee 
argued, the court “probably would have made both parties go 
to counseling, get treatment to try to repair the family unit.” 
Instead, the government had gone “full‐bore litigation for a 
Grade  C  violation,  a  misdemeanor,”  and  was  seeking  three 
years’ imprisonment even though the Guidelines range was 
eight to fourteen months. 
   The district court sentenced Roland to 30 months’ impris‐
onment  and  six  years  of  supervised  release.  It  justified  that 
sentence  by  recounting  Lee’s  numerous  violations  of  super‐
vised release leading up to his attack on Roland, by crediting 
Roland’s account of Lee’s battery, and by acknowledging the 
need to deter further criminal conduct and protect the public. 
Lee appeals that sentence.  
                                   II. 
    Under our decision in United States v. Cunningham, a dis‐
trict  court imposing a  sentence must address a criminal  de‐
fendant’s “principal” arguments in mitigation unless they are 
“so  weak as not to  merit discussion.” 429  F.3d 673, 679  (7th 
Cir. 2005); see also United States v. Davis, 764 F.3d 690, 694 (7th 
Cir.  2014);  United  States  v.  Rita,  551  U.S.  338,  357–58  (2007) 
(“The sentencing judge should set forth enough to satisfy the 
appellate court that he has considered the parties’ arguments 
and  has  a  reasoned  basis  for  exercising  his  own  legal  deci‐
sionmaking  authority.”);  cf.  Chavez‐Meza  v.  United  States, 
4                                                         No. 17‐2537 

– U.S. –, 138 S. Ct. 1959, 1965 (2018) (acknowledging that the 
sentencing judge should “make[] clear that he or she has con‐
sidered the parties’ arguments”). To trigger that requirement, 
the  defendant’s  argument  must  be  “fully  developed”  and 
“supported  by  a  compelling  factual  basis.”  United  States  v. 
Jackson, 547 F.3d 786, 795 (7th Cir. 2008). And it must be one of 
the  defendant’s  “principal” arguments;  a district court  need 
not  offer  a  reason  for  rejecting  every  one  of  the  defendant’s 
contentions.  United  States  v.  Martinez,  650  F.3d  667,  672  (7th 
Cir. 2011).  
    Lee claims that the district court violated Cunningham by 
ignoring one of his principal arguments in mitigation. When 
it imposes a sentence, the district court must consider a set of 
statutory factors, including “the need to avoid unwarranted 
sentencing disparities among defendants with similar records 
who have been found guilty of similar conduct.” See 18 U.S.C. 
§ 3553(a)(6) (initial sentence) & 18 U.S.C. § 3583(e) (revocation 
of supervised release). Lee characterizes his discussion of the 
penalties  for  battery  under  Iowa  law  as  an  argument  about 
this sentencing factor, and he complains that the district court 
did  not  respond  to  it  in  articulating  the  basis  for  Lee’s  sen‐
tence. Invoking Cunningham, he insists that we must remand 
his sentence with instructions that the court put its reasons for 
rejecting  Lee’s  “unwarranted  disparities”  argument  on  the 
record. 
   The  problem  is  that  Lee  did  not  make  an  “unwarranted 
disparities” argument, so he did not trigger the district court’s 
duty  under  Cunningham.  At  sentencing,  Lee  contended  that 
he would face only a one‐year sentence if he were being pros‐
ecuted in state court for domestic battery; he also asserted (ap‐
parently  without  evidence)  that  such  a  prosecution  would 
No. 17‐2537                                                           5 

“probably” just result in his being sent to counseling. This is 
certainly an argument that the worst of his offenses was not 
serious  enough  to  justify  a  higher  sentence.  But  it  is  not  an 
argument that an above‐Guidelines sentence would create a 
disparity  “among  defendants  with  similar  records  who  have 
been found guilty of similar conduct,” and that such a disparity 
would be unwarranted. United States v. Durham, 645 F.3d 883, 
897 (7th Cir. 2011). Lee did not identify any defendant with a 
similar  record  (for  example,  one  with  a  conviction  for  drug 
trafficking) found guilty of similar conduct (for example, vio‐
lating multiple conditions of supervised release, including by 
committing  a  domestic  battery),  much  less  explain  why  a 
comparatively higher sentence was unwarranted in his case. 
See United States v. Anaya‐Aguirre, 704 F.3d 514, 518 (7th Cir. 
2013)  (holding  that  a  sentencing  court  need  not  address  an 
unwarranted‐disparities argument unless the defendant pro‐
vides a “sufficient evidentiary showing” that his situation is 
comparable  to  defendants  who  received  a  lower  sentence). 
Because Lee did not make any of these points, he did not come 
close  to  presenting  a  developed,  meritorious  argument  that 
the proposed sentence would create unwarranted disparities 
between him and similarly situated defendants. And the dis‐
trict court had no obligation to address an argument that Lee 
did not make. 
                                  III. 
    Lee next asks that we perform a limited remand to require 
the district court to file a written statement of reasons. When 
a  district  court  sentences  a  criminal  defendant,  it  must  an‐
nounce “the reasons for its imposition of the particular sen‐
tence” in open court, including, if applicable, an explanation 
of why the district court chose a sentence outside of the range 
6                                                          No. 17‐2537 

recommended  by  the  Sentencing  Guidelines.  18  U.S.C. 
§ 3553(c).  Except  for  the  Cunningham  challenge  that  we  re‐
jected above, Lee does not allege that the district court failed 
to orally explain its reasons for sentencing Lee to an above‐
Guidelines  sentence.  But  the  district  court  did  not  fill  out  a 
“statement of reasons” form that committed those reasons to 
writing. 18 U.S.C. § 3553(c)(2). Lee asks us to remand his case 
so that the district court can complete the form. 
    It is unclear whether the statute requires the form when a 
court  revokes  supervised  release.  The  Eleventh  Circuit  has 
said  that  it  does,  United  States  v. Parks,  823  F.3d  990,  993–94 
(11th Cir. 2016); the Eighth Circuit has reached the contrary 
conclusion, albeit under a prior version of the statute, United 
States v. Cotton, 399 F.3d 913, 915–16 (8th Cir. 2005). We do not 
need to decide that issue, however, because any error is harm‐
less. 
    Lee  has  suffered  no  prejudice  from  the  lack  of  a  written 
statement of reasons, because the district court’s oral explana‐
tion was sufficient. A district court must explain its sentence 
so that a reviewing court can evaluate the adequacy of its ra‐
tionale. See Chavez‐Meza, 138 S. Ct. at 1965 (“If the court of ap‐
peals  considers  an  explanation  inadequate  in  a  particular 
case, it can send the case back to the district court for a more 
complete explanation.”). But it is the explanation that matters, 
not  the  form  in  which  it  appears.  United  States  v.  Baker,  445 
F.3d  987,  991  (7th  Cir.  2006)  (“[It]  is  irrelevant  whether  [the 
court’s] rationale is contained in a written statement or, alter‐
natively,  was  articulated  orally  at  the  sentencing  hearing.”). 
And Lee is complaining about the absence of the document, 
not the adequacy of the explanation. We agree with our sister 
circuits: when the oral statement of reasons is sufficient, we 
No. 17‐2537                                                           7 

will not remand simply because the written statement is lack‐
ing. United States v. Jackson, 848 F.3d 460, 465 (D.C. Cir. 2017) 
(collecting  cases);  United  States  v.  Vazquez‐Martinez,  812  F.3d 
18, 25–26 (1st Cir. 2016).  
    This approach makes sense, because the written statement 
of reasons is not a procedural safeguard for the defendant; ra‐
ther,  it  serves  a  record‐keeping  function  for  the  Sentencing 
Commission. Jackson, 848 F.3d at 463–64. Before a 2010 amend‐
ment,  18  U.S.C.  § 3553(c)(2)  required  a  sentencing  court  to 
state with specificity its reasons for giving a non‐Guidelines 
sentence in “the written order of judgment and commitment.” 
Congress eliminated that requirement in 2010, amending the 
statute to require that a court instead include its explanation 
in  “a  statement  of  reasons  form  issued  under  section 
994(w)(1)(B)  of  title  28.”  Pub.  L.  No.  111‐174,  § 4,  124  Stat. 
1216, 1216 (2010). That section, in turn, obliges the Chief Judge 
of each district to ensure that the courts of that district send 
information  to  the  Commission  relating  to  each  sentencing. 
Courts  send  the  Commission  data  about  the  sentence  im‐
posed, the  offense, and the demographic information of the 
offender; they also relay documents relating to the conviction 
and sentence, including a “written statement of reasons” that 
“include[s] the reason for any departure from the otherwise 
applicable  guideline  range.”  28  U.S.C.  § 994(w)(1)(B).  That 
statement must be provided on a form designed by the Com‐
mission. Id. The Commission ultimately analyzes the aggre‐
gated  reports  and  makes  recommendations  to  Congress 
based  on  its  analysis.  28  U.S.C.  § 994(w)(3).  The  statutory 
scheme does not contemplate that the reports to the Commis‐
sion will play any role in the individual cases that generate 
them; instead, the reports are for the Commission to use in the 
course of its work. In short, the written statement of reasons 
8                                                             No. 17‐2537 

appears to serve principally, if not exclusively, an administra‐
tive purpose unrelated to the rights of the defendant. See Jack‐
son, 848 F.3d at 464; Vazquez‐Martinez, 812 F.3d at 25–26; United 
States v. Shakbazyan, 841 F.3d 286, 292 (5th Cir. 2016). 
   Because the form is a means of collecting data for the Com‐
mission, a defendant ordinarily suffers no harm when a suffi‐
ciently  explained  sentence  fails  to  generate  a  written  state‐
ment of reasons.1 True, the requirements of § 994(w)(1)(B) are 
designed to benefit criminal defendants generally by helping 
the Commission improve sentencing practices. But a criminal 
defendant is not harmed by the omission of his sentence from 
the aggregate data the Commission uses to analyze the sys‐
tem. Absent identifiable prejudice to the defendant, a district 
court’s failure to file the form is not itself grounds for vacating 
and remanding the sentence to the district court. 
                                                    * * * 
      The district court’s judgment is AFFIRMED. 




                                                 
1 Straining to identify some other harm he might suffer from the absence 

of the form, Lee claims that a written statement of reasons “helps … the 
Bureau of Prisons determine [his] access to programs and treatment dur‐
ing his incarceration.” But Lee has not asserted that he is eligible for such 
programs and treatment during his incarceration, let alone that the lack of 
a written statement of reasons will impede his access to them.